Citation Nr: 1143315	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability (a "neck disorder").


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.

A delay in the case was requested by the Veteran's representative, and additional evidence was submitted and reviewed in September 2009. 

In October 2009, the Board again affirmed the RO's denial of this claim.  The appellant again appealed this case to the U.S. Court of Appeals for Veterans' Claims (Court).  

In July 2011, the Court reversed the Board determination and remanded to the Board for further proceedings consistent with this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board's October 2009 decision denying service connection for a neck disability has been reversed by the Court 


CONCLUSION OF LAW

Service connection for a cervical spine disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's theory of entitlement is as follows:  The Veteran injured his back in December 1947, 63 years ago.  It is contended that this back injury has caused his current neck disability.  

Service records unambiguously indicate treatment for a back injury, not a neck injury.  The service treatment records (STRs) indicate several complaints of back pain, which was determined to be located in the thoracic spine.  The Veteran was diagnosed with scoliosis of the thoracic spine in December 1947, at which time the Veteran complained of back pain for the previous 14 months.  The STR indicates that the pain was located "about the level of the inferior angle of the scapula" in the dorsal spine and that the Veteran experienced this pain when lifting heavy objects.  A January 1948 STR included X-ray results, which showed no pathology of the dorsal spine.  Physical examination in January 1948 indicated moderate scoliosis and muscle spasm at T6 and T7.

In 2004, 56 years after his military service, the Veteran filed a claim for service connection for a neck disability (upper spinal condition).

Notwithstanding the STRs above, the Veteran claims he does not have a back disability, but a neck disability, related to service.  The Veteran has stated that he "never complained or implied of pain or injury to my middle or lower back, but always to my upper spine [neck] area."  See Veteran's November 2005 substantive appeal to the Board, page two.  The Veteran is not service connected for a back disability.    

In October 2009, based on two negative VA medical opinions, the Board affirmed the RO's denial of this claim.  In July 2011, the Court reversed the Board determination in this case and remanded to the Board for further proceedings consistent with this decision.

In light of the Court's determination, further discussion of this case is not required.  

ORDER

Service connection for a cervical spine (neck) disability is established.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


